Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made and entered into as of
the 28th day of June, 2007 (the “Effective Date”), by and between EQUIFAX INC.,
a Georgia corporation (hereinafter referred to as “Purchaser”) and FIRST CHICAGO
LEASING CORPORATION, a Delaware corporation (hereinafter referred to as
“Seller”).

BACKGROUND STATEMENTS

A.            Seller is the Owner Participant under that certain Trust Agreement
dated as of March 17, 1994 (the “Trust Agreement”) of Equifax Business Trust No.
1994-A (the “Trust”), between Seller and Wilmington Trust Company.  As the Owner
Participant under the Trust Agreement, Seller 100% owns the beneficial interest
of the Trust (the “Beneficial Interest”), which Beneficial Interest includes all
of Seller’s right, title and interest in and to the Project and the Trust
Estate.  In connection therewith, Seller will also transfer to Purchaser all of
its rights and obligations from and after the time of the Closing under and in
connection with the Trust Agreement, the Participation Agreement and each other
Transaction Document to which Seller is a party or to which Seller is bound,
excluding, however, the Seller Retained Rights and the Seller Retained
Obligations (each as herein defined) (collectively, with the “Beneficial
Interest”, the “Owner Participant Interest”).

B.            The Trust is the owner of that certain improved real property
known as the J.V. White Technology Center, located in the city of Alpharetta,
and being a portion of Land Lot 1039 of the 2nd District, 1st Section of Fulton
County, Georgia (said property, together with all rights, appurtenances and
privileges thereto appertaining or belonging to such real property, including
any right, title and interest of the Trust in and to adjacent streets, alleys,
easements or rights-of-way, improvements on such real property, personal
property on such real property, and agreements and intangibles pertaining to
such real property (said real property, appurtenances and privileges are
hereinafter referred to as the “Property”).

C.            The Trust has incurred debt (the “Notes”), issued pursuant to the
Trust Indenture dated as of March 18, 1994 (the “Indenture”) between the Owner
Trustee and The Bank of New York, Trust Company, N.A. (as successor in interest
to NationsBank of Georgia, National Association), as Indenture Trustee, which
debt is further secured by the additional Security Documents, including that
certain Deed to Secure Debt, Uniform Commercial Code Security Agreement,
Financing Statement and Fixture Filing encumbering the Property dated as of
March 18, 1994, held by SunTrust Bank (the “SunTrust Mortgage”).  As of March 1,
2007, the outstanding principal amount of the Notes was Twelve Million Five
Hundred Thirty-Nine Thousand Three Hundred Sixty-Four and No/100ths Dollars
($12,539,364.00).

D.            Seller desires to sell and Purchaser desires to purchase the Owner
Participant Interest.

E.             The parties hereto desire to set forth the terms and conditions
of their agreement with respect to the purchase and sale of the Owner
Participant Interest.


--------------------------------------------------------------------------------


F.             Capitalized terms used but not defined in this Agreement have the
meanings assigned to such terms in Appendix A to the Participation Agreement,
dated as of March 18, 1994, among Alphafax, the Lessee, the General Partner, the
Owner Participant, the Trust, the Individual Owner Trustee, the Corporate Owner
Trustee, the Indenture Trustee and Trust Company Bank, as Lender (as amended,
the “Participation Agreement”).

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENTS


1.             PURCHASE AND SALE.

Seller agrees to sell and convey the Owner Participant Interest to Purchaser,
and Purchaser agrees to purchase the Owner Participant Interest from Seller, all
on the terms and conditions set forth in this Agreement.  The Owner Participant
Interest does not include and Seller is retaining the right to all Seller
Retained Rights (as such term is defined in the Assignment and Assumption
Agreement (as herein defined)).  The Owner Participant Interest does not include
and Seller is retaining the responsibility for the Seller Retained Obligations
(as defined in the Assignment and Assumption Agreement). 


2.             PURCHASE PRICE.

The purchase price shall consist of the acquisition of the Owner Participant
Interest subject to the debt outstanding under the Notes on the Closing Date (as
such term is defined in the Assignment and Assumption Agreement) and a cash
payment (the “Cash Purchase Price”) for the Owner Participant Interest of
Twenty-Nine Million Nine Hundred Sixty-One Thousand and No/100ths Dollars
($29,961,000.00), payable in immediately available funds at the closing of
purchase and sale hereunder (the “Closing).


3.             EARNEST MONEY.


WITHIN THREE (3) BUSINESS DAYS AFTER THE EFFECTIVE DATE, PURCHASER SHALL DELIVER
TO SELLER THE AMOUNT OF TWO HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($250,000.00) (TOGETHER WITH ALL INTEREST EARNED THEREON, THE “EARNEST MONEY”). 
SELLER SHALL HOLD THE EARNEST MONEY IN AN INTEREST-BEARING ACCOUNT AT AN FDIC
INSURED COMMERCIAL BANK AND SHALL DISBURSE THE EARNEST MONEY AS PROVIDED
HEREIN.  UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON OTHER THAN
PURCHASER’S DEFAULT HEREUNDER, THE EARNEST MONEY, TOGETHER WITH ALL INTEREST
EARNED THEREON, SHALL BE RETURNED TO PURCHASER, AND NEITHER SELLER NOR PURCHASER
THEREAFTER SHALL HAVE ANY FURTHER RIGHT OR OBLIGATION UNDER THIS AGREEMENT
UNLESS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT.

2


--------------------------------------------------------------------------------



4.             COVENANTS, REPRESENTATIONS AND WARRANTIES.


4.1           SELLER COVENANTS, REPRESENTS AND WARRANTS TO PURCHASER, BOTH AS OF
THE DATE HEREOF AND AS OF THE DATE OF CLOSING, AS FOLLOWS:

(A)           SELLER IS A VALIDLY EXISTING DELAWARE CORPORATION.

(B)           SELLER HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT. SELLER HAS ALL NECESSARY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND TO COMPLETE THE
TRANSACTION PROVIDED FOR HEREIN. ANY REQUIRED CONSENTS FROM THIRD PARTIES TO
SELLER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT (OTHER THAN THE
APPROVALS REQUIRED UNDER SECTION 8.01 OF THE PARTICIPATION AGREEMENT) HAVE BEEN
OBTAINED.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
SELLER AND IS THE LEGAL, VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE
AGAINST SELLER IN ACCORDANCE WITH ITS TERMS.

(C)           EXCEPT FOR PURCHASER AND AS OTHERWISE PROVIDED IN THE TRANSACTION
DOCUMENTS, NO PERSON HAS ANY RIGHTS IN OR RIGHTS TO ACQUIRE ALL OR ANY PART OF
THE OWNER PARTICIPANT INTEREST OR THE PROPERTY, AND THERE IS NO OUTSTANDING
AGREEMENT TO SELL ALL OR ANY PART OF THE OWNER PARTICIPANT INTEREST OR THE
PROPERTY TO ANY PERSON OTHER THAN PURCHASER.

(D)           SELLER IS NOT A PARTY TO ANY LITIGATION, INVESTIGATION OR OTHER
PROCEEDING, NOR TO THE KNOWLEDGE OF SELLER IS ANY LITIGATION, DISPUTE
INVESTIGATION OR PROCEEDING THREATENED WHICH RELATES TO THE OWNER PARTICIPANT
INTEREST OR THE PROPERTY OR SELLER’S RIGHT TO SELL THE OWNER PARTICIPANT
INTEREST.

(E)           SELLER HAS RECEIVED NO NOTICE OF, NOR IS THE SELLER AWARE OF, ANY
PENDING, THREATENED, OR CONTEMPLATED ACTION BY ANY GOVERNMENTAL AUTHORITY OR
AGENCY HAVING THE POWER OF EMINENT DOMAIN, WHICH MIGHT RESULT IN ANY PART OF THE
PROPERTY BEING TAKEN BY CONDEMNATION OR CONVEYED IN LIEU THEREOF.

(F)            SO LONG AS THIS AGREEMENT IS IN EFFECT, SELLER WILL NOT MAKE,
CREATE OR CONSENT TO ANY TRANSFER (ABSOLUTELY OR AS SECURITY), LIEN, LEASE,
ENCUMBRANCE, EASEMENT, RESTRICTION, RESERVATION, CONTRACTUAL OR OTHER RIGHT,
LICENSE OR INTEREST INVOLVING THE OWNER PARTICIPANT INTEREST OR THE PROPERTY OR
ANY PART THEREOF, OR ACT IN SUCH A WAY AS WOULD PREVENT OR HINDER SELLER FROM
TRANSFERRING THE OWNER PARTICIPANT INTEREST TO PURCHASER IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT.

(G)           THERE ARE NO LIENS, MORTGAGES OR OTHER CLAIMS WITH RESPECT TO THE
OWNER PARTICIPANT INTEREST OR THE PROPERTY ATTRIBUTABLE TO SELLER WHICH ENCUMBER
THE OWNER PARTICIPANT INTEREST OR THE PROPERTY EXCEPT THOSE EXPRESSLY PERMITTED
BY THE TRANSACTION DOCUMENTS OR REQUIRED TO BE REMOVED BY PARTIES TO THE
TRANSACTION DOCUMENTS OTHER THAN SELLER (THE “PERMITTED EXCEPTIONS”).

3


--------------------------------------------------------------------------------


(H)           SELLER IS THE OWNER OF THE OWNER PARTICIPANT INTEREST AND AT
CLOSING SHALL CONVEY TO PURCHASER TITLE TO THE OWNER PARTICIPANT INTEREST, FREE
AND CLEAR OF ALL LIENS, RESTRICTIONS, ENCUMBRANCES OR OTHER LIMITATIONS, OTHER
THAN THE PERMITTED EXCEPTIONS.

(I)            SELLER AGREES TO DELIVER TO PURCHASER WITHIN THREE (3) BUSINESS
DAYS AFTER THE DATE HEREOF, PHOTOCOPIES OF ANY AND ALL OF THE FOLLOWING ITEMS
RELATING TO THE PROPERTY IF AND TO THE EXTENT IN SELLER’S POSSESSION AND NOT
SUBJECT TO CONFIDENTIALITY RESTRICTIONS OR ADDRESSED TO OR OTHERWISE CONTAINING
EVIDENCE OF HAVING PREVIOUSLY BEEN DELIVERED TO LESSEE: TITLE COMMITMENTS, TITLE
POLICIES, SITE PLANS, ENVIRONMENTAL REPORTS, SOIL REPORTS, SURVEYS, ALL
DOCUMENTS EVIDENCING THE ZONING CLASSIFICATION OF THE PROPERTY, AND ALL
CONDITIONS AND RESTRICTIONS WITH RESPECT TO SUCH ZONING.

(J)            SELLER IS NOT IN DEFAULT UNDER ANY OF THE TRANSACTION DOCUMENTS,
AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF
TIME, WOULD BECOME A DEFAULT BY SELLER UNDER THE TRANSACTION DOCUMENTS.  SELLER
SHALL NOT PERMIT THE TRUST TO AMEND THE INDENTURE, THE NOTES, THE SUNTRUST
MORTGAGE OR ANY RELATED DOCUMENTS (THE “LOAN DOCUMENTS”) AND SHALL CAUSE THE
TRUST TO MAKE ALL PAYMENTS DUE UNDER THE LOAN DOCUMENTS AND OTHERWISE COMPLY
WITH THE LOAN DOCUMENTS UNTIL CLOSING TO THE EXTENT OF THE PROCEEDS OF RENT PAID
BY LESSEE TO THE TRUST UNDER THE LEASE.

(K)           SELLER IS NOT PARTY TO ANY HEDGING, SWAP OR SIMILAR ARRANGEMENT OR
CONTRACT IN RESPECT OF ANY OBLIGATIONS OR INTEREST UNDER THE TRANSACTION
DOCUMENTS. 

(L)            SELLER HAS PROVIDED TO PURCHASER OR WILL PROVIDE TO PURCHASER
WITHIN THREE (3) DAYS AFTER THE EFFECTIVE DATE A TRUE AND CORRECT COPY OF THE
TRUST AGREEMENT, WHICH IS THE SOLE DOCUMENT GOVERNING THE FORMATION AND
OPERATION OF THE TRUST AS IN EFFECT ON THE DATE HEREOF.

(M)          NO DEFAULT BY SELLER, OR TO THE KNOWLEDGE OF SELLER BY THE
INDIVIDUAL OR CORPORATE OWNER TRUSTEE, EXISTS UNDER THE TRUST AGREEMENT, AND NO
EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME,
WOULD BECOME A DEFAULT BY SELLER, OR TO THE KNOWLEDGE OF SELLER BY THE
INDIVIDUAL OR CORPORATE OWNER TRUSTEE, UNDER THE TRUST AGREEMENT.  SELLER SHALL
NOT AMEND THE TRUST AGREEMENT PRIOR TO THE CLOSING.


4.2           PURCHASER COVENANTS, REPRESENTS AND WARRANTS TO SELLER, BOTH AS OF
THE DATE HEREOF AND AS OF THE DATE OF CLOSING, AS FOLLOWS:

(A)           PURCHASER IS A VALIDLY EXISTING GEORGIA CORPORATION.

(B)           PURCHASER HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT. PURCHASER HAS ALL NECESSARY
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND TO
COMPLETE THE TRANSACTION PROVIDED FOR HEREIN. ANY REQUIRED CONSENTS FROM THIRD
PARTIES TO PURCHASER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
HAVE BEEN OBTAINED.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY PURCHASER AND IS THE LEGAL, VALID AND BINDING OBLIGATION OF
PURCHASER, ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH ITS TERMS.

4


--------------------------------------------------------------------------------


Purchaser is, and at the time of the Closing will be, a Qualified Institution or
an affiliate of a Qualified Institution which will guarantee the obligations of
Purchaser in accordance with Section 8.01(a)(i)(B) of the Participation
Agreement.

(C)           PURCHASER IS ACQUIRING THE OWNER PARTICIPANT INTEREST FOR ITS OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A PRESENT VIEW OR INTENT TO RESELL OR
DISTRIBUTE THE OWNER PARTICIPANT INTEREST.  PURCHASER UNDERSTANDS THAT NO
INTEREST IN THE OWNER PARTICIPANT INTEREST HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES OR “BLUE SKY” LAWS
AND THE INTERESTS IN THE OWNER PARTICIPANT INTEREST ARE BEING SOLD TO IT IN A
TRANSACTION THAT IS EXEMPT FROM SECURITIES REGISTRATION REQUIREMENTS UNDER SUCH
LAWS.


5.             CONDITIONS.

(A)           THE OBLIGATION OF PURCHASER TO CLOSE THE PURCHASE AND SALE OF THE
OWNER PARTICIPANT INTEREST IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS (THE “PURCHASER CONDITIONS”):

(i)            The timely performance by Seller of each and every obligation
imposed upon Seller under this Agreement.

(ii)           The truth and accuracy as of the date hereof and as of the date
of Closing, of each and every warranty and representation made by Seller.

(iii)          Seller has delivered all necessary notices to the Trust, the
Corporate Owner Trustee, the Indenture Trustee, the Lenders and the Lessee in
accordance with Section 8.01(a)(iv) of the Participation Agreement.

(iv)          The Indenture Trustee has provided all necessary approvals for the
conveyance of the Owner Participant Interest from Seller to Purchaser. 
Purchaser and Seller both agree to use reasonable, good faith and diligent
efforts to obtain all necessary approvals of such sale.

(v)           The execution and delivery by Seller of the Assignment and
Assumption Agreement in a form satisfactory to the Trust, the Corporate Owner
Trustee, the Indenture Trustee and the Required Lenders in accordance with
Section 8.01(a)(vi) of the Participation Agreement.

(B)           THE OBLIGATIONS OF SELLER TO CLOSE THE SALE OF THE OWNER
PARTICIPANT INTEREST IS SUBJECT TO SATISFACTION OF THE FOLLOWING CONDITIONS (THE
“SELLER CONDITIONS”):

(i)            The timely performance by Purchaser of each and every obligation
imposed upon Purchaser under this Agreement.

(ii)           The truth and accuracy as of the date hereof and as of the date
of Closing, of each and every warranty and representation made by Purchaser.

5


--------------------------------------------------------------------------------


(iii)          The payment by Purchaser of the Cash Purchase Price.

(iv)          The execution and delivery by Purchaser of the Assignment and
Assumption Agreement in a form satisfactory to the Trust, the Corporate Owner
Trustee, the Indenture Trustee and the Required Lenders in accordance with
Section 8.01(a)(vi) of the Participation Agreement.

(v)           Counsel for Purchaser shall have delivered an opinion meeting the
requirements of Section 8.01(a)(ix) of the Participation Agreement to the
Indenture Trustee, the Lenders, the Trust and the Corporate Owner Trustee.

(c)           In the event all or any part of the Property shall suffer an Event
of Loss, then this Agreement shall automatically terminate and be of no further
force or effect as of the date of such Event of Loss and the rights of the
Purchaser and Seller shall be governed as to their respective interests by the
Transaction Documents.

The obligations of Purchaser and Seller to close the purchase and sale of the
Owner Participant Interest is subject in any case to the satisfaction by Seller
and Purchaser of the conditions within the control of each to satisfy for the
transfer of the Owner Participant Interest set forth in Section 8.01 of the
Participation Agreement.  Purchaser hereby waives the requirements that may
otherwise be applicable to Seller under Section 8.02 of the Participation
Agreement.


6.             TITLE COMMITMENT.

Purchaser may, at its own expense, order a title commitment and update any
existing title insurance policy insuring title to, or Seller’s interest in, the
Property.  Purchaser shall deliver a copy of any such title commitment to Seller
promptly after receipt thereof.  Seller agrees to cooperate with Purchaser and
to execute such instruments and documents as may reasonably be required by
Purchaser’s title insurer to update such title insurance policy.


7.             CLOSING.


7.1           THE CLOSING SHALL OCCUR ON JULY 31, 2007 OR ON SUCH EARLIER DATE
AS MAY BE SPECIFIED BY PURCHASER BY NOTICE GIVEN TO SELLER.


7.2           AT THE CLOSING, SELLER SHALL EXECUTE AND DELIVER TO PURCHASER:


(A)           AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN SUBSTANTIALLY THE FORM
OF EXHIBIT A HERETO, BUT IN ANY CASE IN A FORM SATISFACTORY TO THE INDENTURE
TRUSTEE, THE REQUIRED LENDERS, THE TRUST AND THE CORPORATE OWNER TRUSTEE (THE
“ASSIGNMENT AND ASSUMPTION AGREEMENT”);

6


--------------------------------------------------------------------------------


(b)           Evidence of notice of the transfer of the of the Owner Participant
Interest to the Trust, the Corporate Owner Trustee, the Indenture Trustee and
the Lenders in accordance with Section 8.01(a)(iv) of the Participation
Agreement;  and

(c)           Such instruments and documents as may reasonably be required by
Purchaser’s title insurer to update any existing title insurance policy.


7.3           AT THE CLOSING, PURCHASER SHALL EXECUTE AND DELIVER TO SELLER A
COUNTERPART OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT AND PAY TO SELLER THE
CASH PURCHASE PRICE.


7.4           PURCHASER AND SELLER EACH SHALL PAY THEIR RESPECTIVE LEGAL COSTS. 
PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF THE COSTS OF ITS DUE
DILIGENCE, INCLUDING, WITHOUT LIMITATION, TITLE INSURANCE, SURVEY FEES,
RECORDING CHARGES, ENVIRONMENTAL COSTS AND ENGINEERING COSTS.  PURCHASER SHALL
PAY SALES, TRANSFER OR SIMILAR TAXES, IF ANY.  ALL OTHER COSTS SHALL BE PAID IN
ACCORDANCE WITH LOCAL CUSTOM.

7.5           The Earnest Money shall be applied at Closing as a credit against
the Cash Purchase Price.


7.6           AT THE CLOSING, THE PARTIES SHALL EACH EXECUTE A CLOSING STATEMENT
REFLECTING THE CLOSING DISBURSEMENTS AND OTHER FINANCIAL ASPECTS OF THE
TRANSACTION AND SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


7.7           IN ADDITION TO ALL DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXPRESSLY
PROVIDED FOR HEREIN, PURCHASER AND SELLER SHALL EXECUTE SUCH OTHER DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, AN INCUMBENCY CERTIFICATE AND CERTIFIED
RESOLUTIONS AUTHORIZING THE EXECUTION AND DELIVERY OF ALL DOCUMENTS AND THE
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREUNDER) AS MAY BE REASONABLY
REQUIRED BY COUNSEL FOR EITHER PARTY OR PURCHASER’S TITLE INSURER TO EFFECTUATE
THE PURPOSES OF THIS AGREEMENT.


8.             DEFAULT AND REMEDIES.


8.1           IF THE CLOSING DOES NOT OCCUR BECAUSE OF SELLER’S INABILITY,
FAILURE OR REFUSAL TO PERFORM ITS OBLIGATIONS HEREUNDER, OR BECAUSE ANY WARRANTY
OR REPRESENTATION MADE HEREIN BY SELLER PROVES UNTRUE IN A MATERIAL RESPECT
RESULTING IN PURCHASER ELECTING THE REMEDIES DESCRIBED HEREIN OR BECAUSE ANY
PURCHASER CONDITION HAS NOT BEEN TIMELY SATISFIED, AND THE SAME IS NOT CURED BY
SELLER WITHIN TEN (10) DAYS AFTER RECEIPT OF NOTICE FROM PURCHASER IDENTIFYING
SUCH INABILITY, FAILURE, REFUSAL, UNTRUTH, OR NON-SATISFACTION, THEN PURCHASER
MAY ELECT, UPON WRITTEN NOTICE BY PURCHASER TO SELLER, TO FILE SUIT FOR SPECIFIC
PERFORMANCE OF THIS AGREEMENT.


8.2           IF THE CLOSING DOES NOT OCCUR BECAUSE OF PURCHASER’S DEFAULT IN
ITS OBLIGATIONS HEREUNDER OR BECAUSE ANY SELLER CONDITION HAS NOT BEEN TIMELY
SATISFIED, AND THE SAME IS NOT CURED BY PURCHASER WITHIN TEN (10) DAYS AFTER
RECEIPT OF NOTICE FROM SELLER’S IDENTIFYING SUCH DEFAULT, THEN, UPON WRITTEN
NOTICE BY SELLER OF SUCH OCCURRENCE TO PURCHASER, SELLER SHALL RETAIN THE
EARNEST MONEY AS FULL LIQUIDATED DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE
REMEDY FOR SUCH DEFAULT, IT BEING AGREED AND UNDERSTOOD THAT IT IS IMPOSSIBLE TO
ESTIMATE MORE PRECISELY THE

7


--------------------------------------------------------------------------------



DAMAGES WHICH MAY SUFFERED BY SELLER UPON SUCH DEFAULT BY PURCHASER AND THAT THE
EARNEST MONEY IS THE PARTIES’ BEST, GOOD FAITH ESTIMATE OF SUCH DAMAGES..


9.             BROKERAGE COMMISSION.

The parties acknowledge and agree that no brokers or other real estate agents
have participated or have otherwise been involved in this transaction except
Grub & Ellis Company, which has been engaged by Purchaser (the “Broker”), whose
commission shall be paid by Purchaser pursuant to separate agreement between
Broker and Purchaser.  Seller shall indemnify and hold Purchaser harmless from
all claims, losses, liabilities and expenses (including but not limited to
reasonable attorneys’ fees actually incurred and court costs) which Purchaser
may incur on account of any claim which may be asserted against Purchaser by any
broker or any other person (other than Broker) on the basis of any agree­ments
made or alleged to have been made by or on behalf of Seller.  Purchaser shall
indemnify and hold Seller harmless from all claims, losses, liabilities and
expenses (including but not limited to reasonable attorneys’ fees actually
incurred and court costs) which Seller may incur on account of any claim which
may be asserted against Seller by any broker or other person except the Broker
on the basis of any agreements made by or on behalf of Purchaser.


10.           SURVIVAL; INDEMNIFICATION.


10.1         ALL OF THE WARRANTIES, REPRESENTATIONS, COVENANTS, TERMS, AND
CONDITIONS (COLLECTIVELY “WARRANTIES”) SET FORTH IN THIS AGREEMENT SHALL SURVIVE
UNLESS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT; AND SUCH WARRANTIES SHALL
SURVIVE THE CLOSING.  PURCHASER SHALL HAVE NO RIGHT TO SUE SELLER FOR ANY BREACH
OF ANY WARRANTY UNLESS PURCHASER FIRST PROVIDES SELLER WITH WRITTEN NOTICE OF
SUCH CLAIM.  SELLER SHALL INDEMNIFY AND HOLD PURCHASER HARMLESS FROM AND AGAINST
ALL CLAIMS, LOSSES, LIABILITIES AND EXPENSES (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES ACTUALLY INCURRED AND COURT COSTS) INCURRED BY
PURCHASER AS A RESULT OF THE INACCURACY OF ANY REPRESENTATION OF SELLER UNDER
THIS AGREEMENT OR SELLER’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE ASSIGNMENT AND ASSUMPTION AGREEMENT.  PURCHASER SHALL INDEMNIFY
AND HOLD SELLER HARMLESS FROM AND AGAINST ALL CLAIMS, LOSSES, LIABILITIES AND
EXPENSES (INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS’ FEES ACTUALLY
INCURRED AND COURT COSTS) INCURRED BY SELLER AS A RESULT OF THE INACCURACY OF
ANY REPRESENTATION OF PURCHASER UNDER THIS AGREEMENT OR PURCHASER’S FAILURE TO
COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE ASSIGNMENT AND
ASSUMPTION AGREEMENT.


10.2         (A)           A CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE 10 (AN
“INDEMNIFICATION CLAIM”) SHALL BE MADE BY THE PARTY SEEKING INDEMNIFICATION (THE
“INDEMNITEE”) BY DELIVERY OF A WRITTEN DECLARATION TO THE PARTY AGAINST WHOM
INDEMNIFICATION IS SOUGHT (THE “INDEMNITOR”).  THE INDEMNIFICATION CLAIM SHALL
REQUEST INDEMNIFICATION, SPECIFY THE BASIS ON WHICH INDEMNIFICATION IS SOUGHT
AND THE AMOUNT OF ASSERTED LOSSES, AND ANY OTHER INFORMATION THE INDEMNITEE HAS
CONCERNING ANY POSSIBLE AND, IN THE CASE OF ANY SUIT, ACTION, ADMINISTRATIVE OR
OTHER PROCEEDING, ARBITRATION, CAUSE OF ACTION, CHARGE, CLAIM, OR COMPLAINT
INSTITUTED AGAINST THE INDEMNITEE WHICH, IF PROSECUTED SUCCESSFULLY, WOULD BE A
MATTER FOR WHICH THE INDEMNITEE IS ENTITLED TO

8


--------------------------------------------------------------------------------



INDEMNIFICATION UNDER THIS AGREEMENT (A “THIRD PARTY CLAIM”), SUCH OTHER
INFORMATION AS THE INDEMNITEE SHALL HAVE CONCERNING SUCH THIRD PARTY CLAIM.


(B)           IF THE INDEMNIFICATION CLAIM INVOLVES A THIRD PARTY CLAIM, THE
INDEMNIFYING PERSON SHALL RETAIN COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNITEE TO REPRESENT THE INDEMNITEE AND ANY OTHERS ENTITLED TO
INDEMNIFICATION PURSUANT TO SECTION 10.1 ABOVE THAT THE INDEMNITOR MAY DESIGNATE
IN SUCH PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF SUCH COUNSEL RELATED
TO SUCH THIRD PARTY CLAIM, AS INCURRED.  IN THE EVENT OF ANY SUCH THIRD PARTY
CLAIM, ANY INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE
FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNITEE
UNLESS (I) THE INDEMNITOR AND THE INDEMNITEE SHALL HAVE MUTUALLY AGREED IN
WRITING TO THE CONTRARY; (II) THE INDEMNITOR HAS FAILED WITHIN A REASONABLE TIME
TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNITEE; (III) THE
INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE
INDEMNITOR; (IV) THE NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNITOR AND THE INDEMNITEE AND
REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM OR (V) THE INDEMNITOR SHALL
HAVE APPROVED THE SEPARATE COUNSEL (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED).  SUBJECT TO THE FOREGOING, IT IS UNDERSTOOD
AND AGREED THAT THE INDEMNITOR SHALL NOT, IN CONNECTION WITH ANY THIRD PARTY
CLAIM OR RELATED PROCEEDING ARISING OUT OF THE SAME GENERAL ALLEGATION OR
CIRCUMSTANCES IN THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF
MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL
INDEMNITEES, AND THAT ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE
INCURRED.  THE INDEMNITOR SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY THIRD
PARTY CLAIM EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH
CONSENT OR IF THERE IS A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNITOR AGREES
TO INDEMNIFY ANY INDEMNITEE FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF
SUCH SETTLEMENT OR JUDGMENT.  NO INDEMNITOR SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNITEE, EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED
THIRD PARTY CLAIM IN RESPECT OF WHICH ANY INDEMNITEE IS OR COULD HAVE BEEN A
PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNITEE, UNLESS
SUCH SETTLEMENT (1) INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNITEE FROM
ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING AND (2)
DOES NOT INCLUDE A STATEMENT AS TO OR ADMISSION OF, FAULT, CULPABILITY OR A
FAILURE TO ACT BY OR ON BEHALF OF ANY SUCH INDEMNITEE OR AN ADMISSION OF
CRIMINAL LIABILITY.


(C)           IF THE INDEMNIFICATION CLAIM INVOLVES A MATTER OTHER THAN A THIRD
PARTY CLAIM, THE INDEMNITOR SHALL HAVE THIRTY (30) BUSINESS DAYS TO OBJECT TO
SUCH INDEMNIFICATION CLAIM BY DELIVERY OF A WRITTEN NOTICE TO THE INDEMNITEE
SPECIFYING IN REASONABLE DETAIL THE BASIS FOR SUCH OBJECTION. FAILURE TO TIMELY
OBJECT SHALL CONSTITUTE A FINAL AND BINDING ACCEPTANCE OF THE INDEMNIFICATION
CLAIM BY THE INDEMNITOR, PROVIDED THAT THE INDEMNITOR WAS PROPERLY SERVED WITH
NOTICE OF THE INDEMNIFICATION CLAIM PRIOR TO THE COMMENCEMENT OF SUCH THIRTY
(30) BUSINESS DAY PERIOD, AND INDEMNITOR SHALL PAY THE INDEMNIFICATION CLAIM TO
INDEMNITEE WITHIN TEN (10) BUSINESS DAYS AFTER THE EXPIRATION OF THE THIRTY (30)
BUSINESS DAY OBJECTION PERIOD.  IF AN OBJECTION IS TIMELY DELIVERED BY THE
INDEMNITOR, THEN THE INDEMNITEE AND THE INDEMNITOR SHALL NEGOTIATE IN GOOD FAITH
FOR A PERIOD OF SIXTY (60) BUSINESS DAYS FROM THE DATE (THE “NEGOTIATION
PERIOD”) THE INDEMNITEE RECEIVES SUCH OBJECTION.  AFTER THE NEGOTIATION PERIOD,
IF THE INDEMNITOR AND THE

9


--------------------------------------------------------------------------------



INDEMNITEE STILL CANNOT AGREE ON THE RESOLUTION OF AN INDEMNIFICATION CLAIM,
EITHER THE INDEMNITOR OR INDEMNITEE MAY SUBMIT THE DISPUTE TO A COURT OF
COMPETENT JURISDICTION.  HOWEVER, NOTHING IN THIS AGREEMENT SHALL PREVENT THE
PARTIES FROM SEEKING RELIEF IN A COURT OF EQUITY.


10.3         ASSUMING THAT THE CLOSING OCCURS, ANY PAYMENT, FEE OR OTHER
COMPENSATION RELATING TO THE OWNER PARTICIPANT INTEREST RECEIVED BY SELLER AFTER
THE CLOSING WHICH RELATES TO ANY PERIOD AFTER THE CLOSING SHALL PROMPTLY, BUT IN
ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT, BE PAID TO PURCHASER AND,
UNTIL PAID TO PURCHASER, SHALL BE RECEIVED AND HELD BY SELLER FOR THE BENEFIT OF
PURCHASER.


10.4         ASSUMING THAT THE CLOSING OCCURS, IF PURCHASER SHALL RECEIVE ANY
PAYMENT, FEE OR OTHER COMPENSATION RELATING TO THE OWNER PARTICIPANT INTEREST
WHICH RELATES TO ANY PERIOD PRIOR TO THE CLOSING, PURCHASER SHALL PROMPTLY, BUT
IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT, BE PAID TO SELLER AND,
UNTIL PAID TO SELLER, ANY SUCH AMOUNT RECEIVED BY PURCHASER SHALL BE RECEIVED
AND HELD BY PURCHASER FOR THE BENEFIT OF SELLER.


11.           MISCELLANEOUS.


11.1         THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND CANNOT BE WAIVED OR
AMENDED EXCEPT BY THE WRITTEN AGREEMENT EXECUTED BY PURCHASER AND SELLER.


11.2         TIME SHALL BE OF THE ESSENCE OF EACH PROVISION OF THIS AGREEMENT.


11.3         IF THE TIME PERIOD BY WHICH ANY RIGHT, OPTION OR ELECTION PROVIDED
UNDER THIS AGREEMENT MUST BE EXERCISED, OR BY WHICH ANY ACT REQUIRED HEREUNDER
MUST BE PERFORMED, OR BY WHICH THE CLOSING MUST BE HELD, EXPIRES ON A SATURDAY,
SUNDAY OR LEGAL OR BANK HOLIDAY, THEN SUCH TIME PERIOD SHALL BE AUTOMATICALLY
EXTENDED THROUGH THE CLOSE OF BUSINESS ON THE NEXT BUSINESS DAY.


11.4         (A)           NEITHER SELLER NOR PURCHASER REPRESENTS OR WARRANTS
TO ANY OTHER PARTY, AND NO INFERENCE SHALL BE DRAWN FROM ANY PROVISIONS HEREOF
THAT ANY PARTY REPRESENTS OR WARRANTS TO ANY OTHER PARTY THAT THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS WILL HAVE ANY PARTICULAR INCOME TAX OR
OTHER TAX CONSEQUENCES.


(B)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH PARTY HERETO
MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX
TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND ALL MATERIALS OF ANY KIND (INCLUDING, OPINIONS OR OTHER TAX ANALYSES) THAT
HAVE BEEN PROVIDED TO SUCH PARTY RELATING TO SUCH TAX TREATMENT AND TAX
STRUCTURE; PROVIDED, IN NO EVENT SHALL THE IDENTITY OF THE PARTIES HERETO BE
DISCLOSED IN CONNECTION WITH THE FOREGOING.  FOR THIS PURPOSE, “TAX STRUCTURE”
MEANS ANY FACTS RELEVANT TO THE UNITED STATES FEDERAL INCOME TAX TREATMENT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BUT DOES NOT INCLUDE INFORMATION
RELATING TO THE IDENTITY OF THE PARTIES TO THIS AGREEMENT. 

10


--------------------------------------------------------------------------------



11.5         ANY NOTICE REQUIRED OR PERMITTED TO BE DELIVERED HEREUNDER SHALL BE
IN WRITING, SIGNED BY THE PARTY GIVING SUCH NOTICE OR ITS ATTORNEY AT LAW AND
SHALL BE DEEMED TO BE DELIVERED, (A) UPON RECEIPT IF THE SAME HAS BEEN DEPOSITED
IN THE UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO THE PARTY TO WHOM SUCH NOTICE IS SENT, (B) THE
DAY THAT THE SAME IS PERSONALLY DELIVERED BY COMMERCIAL COURIER SERVICE OR OTHER
MESSENGER, OR (C) THE DAY THAT THE SAME IS TRANSMITTED BY FACSIMILE EVIDENCED BY
A CONFIRMED RECEIPT.  FOR PURPOSES OF NOTICE, THE ADDRESSES OF THE PARTIES,
UNTIL CHANGED AS HEREINAFTER PROVIDED, ARE AS FOLLOWS:

Seller:

 

First Chicago Leasing Corporation

c/o JPMorgan Capital Corporation

Chase Tower

Mail Suite IL1-0502

10 South Dearborn, 12th Floor

Chicago, Illinois 60602-2003

Attn:  Ms. Anne Pax

Fax: 312-732-2569

 

 

 

With a copy to:

 

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois  60601-9703

Attn: Arnold G. Gough, Jr.

Fax:  312-558-5700

 

 

 

Purchaser:

 

EquifaxInc.

1550 Peachtree Street, N.W.

Atlanta, Georgia 30309

Attn:  Paul L. Greear

Fax:  770-740-6191

 

 

 

With a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia  30309-3424

Attn:  Timothy J. Pakenham

Fax:  404-253-8768

 


11.6         THIS AGREEMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE
BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY
PERSON OTHER THAN THE PARTIES HERETO AND THEIR HEIRS, EXECUTORS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY
REASON OF THIS AGREEMENT.


11.7         THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

11


--------------------------------------------------------------------------------



11.8         THIS AGREEMENT AND ALL RIGHTS, DUTIES AND RESPONSIBILITIES
HEREUNDER SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


11.9         SELLER AND PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING
IN CONNECTION WITH, OUT OF OR OTHERWISE RELATING TO, THIS AGREEMENT.  THE
PROVISIONS OF THIS SECTION 11.8 SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS
AGREEMENT.

11.10       Purchaser may assign this Agreement to any Person without Seller’s
consent provided, however, any such assignment shall not relieve Purchaser from
the responsibility to cause performance of Purchaser’s obligations hereunder or
from satisfying the requirements to be satisfied by a purchaser under Section
8.01 of the Participation Agreement.

[signature page follows]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

SELLER:

 

 

 

FIRST CHICAGO LEASING CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

PURCHASER:

 

 

 

EQUIFAX INC., a Georgia corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A
TO PURCHASE AND SALE AGREEMENT

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated July         , 2007, is made
between FIRST CHICAGO LEASING CORPORATION, a Delaware corporation (“Seller”),
and EQUIFAX INC., a Georgia corporation (“Purchaser”).

RECITALS

A.            Seller is the Owner Participant under the Participation Agreement
dated as of March 18, 1994, as amended from time to time (the “Participation
Agreement”) among Equifax Inc. (“Lessee”), Equifax Properties, Inc., First
Chicago Leasing Corporation (“FCLC”), Equifax Business Trust No. 1994-A,
Wilmington Trust Company, not in its individual capacity but solely as Corporate
Owner Trustee, William J. Wade, not in his individual capacity but solely as
Individual Owner Trustee, The Bank of New York, Trust Company, N.A. (successor
in interest to Nationsbank of Georgia, National Association), as Indenture
Trustee and the Lenders signatory thereto relating to the leveraged lease of the
J.V. White Technology Center.

B.            Seller and Purchaser have entered into a Purchase and Sale
Agreement dated as of June      , 2007 (the “Sale Agreement”) pursuant to which,
subject to the terms and conditions set forth therein, Seller has agreed to
assign and transfer, and Purchaser has agreed to accept and assume the
Transferred Interests (as such term is defined below), including, without
limitation, the Seller’s obligations from and after the date hereof under the
Transaction Documents to which Seller is a party.

C.            It is a condition to the Closing, as defined in the Sale
Agreement, that Seller and Purchaser enter into this Agreement.

ACCORDINGLY, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

1.     Definitions.  The following capitalized terms used in this Agreement
shall have the meanings set forth below.  Such definitions shall be equally
applicable to both the singular and plural forms of the terms defined. 
Capitalized terms used in this Agreement and not defined herein shall have the
meaning given such terms in the Participation Agreement or the Sale Agreement,
as the case may be.

“Agreement” shall mean this Assignment and Assumption Agreement.

“Assignment” shall mean the assignment of the Transferred Interests pursuant to
Section 2 hereof.

A-1


--------------------------------------------------------------------------------


“Beneficial Interest” shall mean 100% of the Owner Participant Interest, the
same being 100% of the beneficial interest in the Trust Estate.

“Closing Date” shall mean the date hereof.

“Seller-Retained Obligations” shall mean any and all liabilities and obligations
of Seller under or with respect to any of the Transaction Documents in respect
of the period prior to the Closing Date.

“Seller-Retained Rights” shall mean all accrued benefits and rights of Seller
with respect to the Beneficial Interest or pursuant to any of the Transaction
Documents in respect of the period prior to the Closing Date, including, without
limitation, (a) all rights to indemnification and cost reimbursement in respect
of Taxes and other matters with respect to such period, including, without
limitation, under the Tax Indemnity Agreement and Article VII of the
Participation Agreement; (b) all rights to any amount payable under the
Transaction Documents or with respect to the Transferred Interests that accrue
or become due and payable prior to the Closing Date, without regard to when the
payment is actually made; and (c) all rights and claims in respect of
obligations of other parties to the Transaction Documents due and owing prior to
the Closing Date.

“Transferred Interests” shall have the meaning given such term in Section 2
hereof.

2.     Assignment.  Effective on and as of the Closing Date, Seller hereby
GRANTS, BARGAINS, ASSIGNS, TRANSFERS, SELLS, DELIVERS AND CONVEYS UNTO
PURCHASER, ITS SUCCESSORS AND ASSIGNS, TO HAVE AND TO HOLD FOREVER, all of
Seller’s right, title, interest and obligations in, to and under the Beneficial
Interest and the Transaction Documents to which it is a party (including,
without limitation, Seller’s obligations under the Transaction Documents to
which Seller is a party), subject to any debt outstanding on the Closing Date
under the Notes relating to the Beneficial Interest, excluding the
Seller-Retained Rights and the Seller-Retained Obligations (collectively, the
“Transferred Interests”).

3.     Acceptance and Assumption.  Effective on and as of the Closing Date,
Purchaser hereby (i) accepts the Assignment, and (ii) assumes and agrees to pay
and perform all of the obligations of Seller contained in or relating to the
Transferred Interests accruing from and after the Closing Date, and (iii)
unconditionally and irrevocably agrees to be bound by all the terms of, and
undertake all of the obligations of Seller, if any, contained in, the
Transaction Documents to which Seller is a party, in each case, other than the
Seller-Retained Obligations, and all references to Seller, or beneficial owner
or owner participant as related to Seller, in the Transaction Documents shall be
deemed to be references to Purchaser.

4.     Representations of Purchaser.  (a) Purchaser is a corporation validly
existing and in good standing under the laws of the State of Georgia, and has
the corporate power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby.

(b)           The execution and delivery by Purchaser of this Agreement, and the
performance by Purchaser of the transactions contemplated hereby, have been duly
authorized by all requisite corporate action and proceedings of Purchaser.  This
Agreement has been duly executed and

A-2


--------------------------------------------------------------------------------


delivered by Purchaser, and is the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency or
similar laws from time to time in effect which affect creditors’ rights
generally.

(c)           Neither the execution and delivery of this Agreement by Purchaser,
nor the performance by Purchaser of the transactions contemplated hereby, will
(a) violate any provision of Purchaser’s organizational documents, (b) conflict
with or result in a breach of any material agreement to which Purchaser is a
party or by which Purchaser is bound, (c) violate any judgment, order,
injunction, decree or award of any court, administrative agency or government
body against, or binding upon, Purchaser, or (d) constitute a violation by
Purchaser of any law or regulation applicable to Purchaser.

(d)           The execution, delivery and performance by Purchaser of this
Agreement do not require any shareholder approval or the approval or consent of
any trustee or any holder of any indebtedness or obligation of Purchaser, or any
filing or recording with, or any consent or approval of, or the taking of any
other action with respect to, any government body, except such as have been
obtained on or before the date hereof and except for filings, if any, made
pursuant to routine recording or regulatory requirements applicable to it.

(e)           There are no actions, suits or proceedings pending, or to the best
of Purchaser’s knowledge, threatened, against Purchaser that, if adversely
determined, would materially hinder or prevent Purchaser’s ability to carry out
the transactions contemplated by this Agreement.

(f)            Purchaser has a tangible net worth exclusive of good will, as
determined in accordance with generally accepted accounting principles of at
least $50 million.

(g)           The Purchaser is not purchasing the Transferred Interests with the
assets of an employee benefit plan (or its related trust) as defined in Section
3(3) of ERISA or with the assets of any plan (or its related trust) as defined
in Section 4975(e)(1) of the Code.

5.     Third Party Beneficiaries.  Each of Indenture Trustee, Lender, the Trust,
the Corporate Owner Trustee and Lessee (as defined in the Participation
Agreement) and their respective successors and permitted assigns, is and shall
be deemed a third party beneficiary of this Agreement and may rely on the
representations and warranties contained herein and is entitled to enforce this
Agreement directly and in its own name and enforce rights and claims hereunder.

6.     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns, subject to any limitations set forth in the Transaction Documents.

7.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

A-3


--------------------------------------------------------------------------------


8.     Counterparts.  This Agreement may be executed in separate counterparts,
each of which when so executed and delivered shall be an original for all
purposes, but all such counterparts shall constitute but one and the same
instrument.

9.     Headings.  The section headings contained herein are for convenience only
and shall not be construed as part of this Agreement.

[signature page follows]

A-4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed on, and with effect from, the day and year first above written.

SELLER:

 

 

 

 

FIRST CHICAGO LEASING
CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

 

 

 

EQUIFAX INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-5


--------------------------------------------------------------------------------